EXECUTION COPY

 

LICENSE AGREEMENT

 


This License Agreement (the “Agreement”), dated June 14, 2013 (the “Effective
Date”), is by and between:

 

Exegin Technologies Limited (“Exegin”) of 401 - 2071 Kingsway Avenue, Port
Coquitlam, British Columbia, Canada, V3C 6N2

 

AND

 

Arkados, Inc. (“Arkados”) of 211 Warren Street, Suite 320, Newark, New Jersey
07103, USA.

 

BACKGROUND

 

Arkados wishes to license Exegin’s ZigBee PRO stack technology with ECMQV
libraries and Exegin wishes to license same to Arkados pursuant to the terms of
this Agreement.

 

AGREEMENT

 

In consideration of the foregoing and the mutual promises, covenants and
agreements set forth below, and for other good and valuable consideration, the
receipt and sufficiency of which each party acknowledges, the parties, intending
to be legally bound, agree as follows:

 

Part 1- DEFINITIONS

 

1.1Definitions. In this Agreement, the following terms have the following
meanings:

 

(a)“Arkados Derivatives” means derivative works Arkados creates based in whole
or in part on any Licensed Technology.

 

(b)“Arkados Products” means any product offered, sold, distributed, licensed or
otherwise exploited by or for Arkados or any of their licensees, distributors or
other representatives which incorporates any of the Licensed Technology.

 

(c)“Certicom” means Certicom Corp. of 5520 Explorer Drive, 4th Floor
Mississauga, ON, Canada, L4W 5L1.

 

(d)“Confidential Information” of a party means all information, data and
financial information relating to the business, commercial strategies, pricing,
personnel, customers, products or services of the party, but excludes any
information that the other party (the “Recipient”) proves:

 

(i)was lawfully in the Recipient’s possession before receiving it from the other
party as can be proven by documentary evidence,

 

 

 

 

 

(ii)is provided in good faith to the Recipient by a third party without
breaching any rights of the other party, or

 

(iii)is or becomes generally available to, or accessible by, the public through
no fault of the Recipient nor through any malfeasance by any other person.

 

Without limiting the foregoing, the terms and existence of this Agreement
(including all prices) are to be maintained as Confidential Information by each
of the parties and shall not be disclosed except as required by regulations to
which a party may be subject or otherwise by the express written consent of the
other party. In addition, the source code to the Licensed Technology is
Confidential Information of Exegin.

 

(e)“ECMQV” means the Elliptic Curve Menezes-Qu-Vanstone (ECMQV) key agreement
algorithm allows two parties to agree upon a common secret value with user
authentication.

 

(f)“End-User” means any person or entity acquiring any Licensed Technology from
or through Arkados, for the End-User's internal use and not for resale.

 

(g)“EULA” means an end user license agreement, either in a form provided by
Exegin from time-to-time or in a form provided by Arkados and approved in
writing by Exegin.

 

(h)“Feedback” is defined in section 6.5.

 

(i)“Licensed Technology” means Exegin’s ZigBee PRO stack with support for the
CBKE authentication using ECMQV as more fully described on Exhibit “A” hereto,
any third party software included therewith (as set forth on Exhibit “B”) and
all improvements thereto made by or for Exegin under this Agreement.

 

(j)“Maintenance Services” means providing bug, error, security or other fixes,
Updates, Upgrades and New Versions for the Licensed Technology as described more
fully under PART 8 of this Agreement (Maintenance and Other Services).

 

(k)“New Version” means a new version of the Licensed Technology that Exegin
makes available to other customers who have subscribed to and paid for ongoing
maintenance, other than custom modifications for such customers.

 

(l)“NTS” means National Technical Systems, Inc. of 200 - 24007 Ventura Blvd
Calabasas, CA, USA, 91302.

 

(m)“Sale” means a sale, license or transfer, regardless of whether any revenue
was received by Arkados in connection with that sale, license or transfer,
excluding a reasonable number of units that are provided free of charge to
prospective purchasers only, and for demonstration purposes.

 

2

 

  

(n)“Update” means an enhancement, improvement or update to the Licensed
Technology that Exegin makes generally available to other customers who have
subscribed to and paid for ongoing maintenance.

 

(o)“Upgrade” means a modification that allows the Licensed Technology to
function on a new hardware platform, that Exegin makes generally available to
other customers who have subscribed to and paid for ongoing maintenance. .

 

Part 2- OTHER LICENSES AND CERTIFICATIONS

 

2.1Certicom. Exegin has all rights necessary from Certicom to provide the
license to Arkados as set forth in this Agreement. Arkados is solely responsible
for obtaining all security certifications it may need from Certicom to fully
exploit the license.

 

2.2NTS. In the event Arkados desires to obtain NTS, ZigBee PRO and SEP version
1.x (the subversion chosen at Arkados’ sole discretion) certification for the
Arkados Products, Exegin will cooperate and provide necessary assistance to
Arkados to successfully achieve such certifications in the most expedient
manner. All fees and costs payable to the respective certifying organizations or
entities shall be the sole responsibility of Arkados.

 

Part 3- LICENSES

 

3.1Delivery. Exegin has delivered, and Arkados has received the Licensed
Technology, including the source code for the Licensed Technology.

 

3.2License to Arkados. Subject to the terms and conditions of this Agreement and
Certicom’s rights in the Licensed Technology, Exegin hereby grants to Arkados
and Arkados accepts, during the Term:

 

(a)a worldwide, perpetual, non-exclusive, irrevocable (subject to section 8.7),
quantity limited, royalty-free license (the “License”) to make, use, sell, copy,
modify, create derivative works of, and distribute object code copies of the
Licensed Technology, and the right to sublicense the foregoing as object code to
Arkados’ customers, provided that the total number of copies of either the
original Licenced Technology or its derivatives created, sold or distributed,
either directly or through sublicensing, does not exceed the total number of
licences purchased; and

 

(b)permission to place the source code for the Licensed Technology into a
software escrow on terms acceptable to Exegin, for the benefit of Arkados’
customers. Arkados may, under the condition of Exegin’s bankruptcy, provide
copies of the source code for the Licenced technology to Arkados’ customers for
the purposes of maintaining their current, at time of Exegin bankruptcy,
products and no other.

 

3

 

  

Arkados will not allow any third party (including its customers) to access any
of the source code to the Licensed Technology, and Arkados will not carry on any
activity in connection with the Licensed Technology except as specifically
permitted by this section.

 

3.3Sublicenses. Arkados will not permit any third party to use any Licensed
Technology until such party has agreed to be bound by the EULA for that Licensed
Technology.

 

3.4Notices. Arkados will ensure that the Arkados Products are distributed with
documentation that prominently states that the products contain or are powered
by software developed by Exegin Technologies Limited. Exegin may also advertise
and publicly disclose that its technology is used in the Arkados Products,
subject to Arkados’ prior written approval of the disclosures, which will not be
withheld or delayed unreasonably.

 

3.5License to Exegin. Subject to the terms and conditions of this Agreement,
Arkados hereby grants to Exegin during the Term a worldwide, perpetual,
non-exclusive, irrevocable (subject to section 8.7), royalty-free licence to
make, use, sell, copy, modify, create derivative works of any Arkados
Derivatives that Arkados may give to Exegin, and the right to sublicense the
foregoing to Exegin’s customers.

 

Part 4- OWNERSHIP

 

4.1Exegin. As between the parties, Exegin owns: (a) its Confidential
Information, (b) the Licensed Technology, and (c) all intellectual property and
other proprietary rights in and to the foregoing.

 

4.2Arkados. As between the parties, and subject to Exegin’s ownership of the
underlying Licensed Technology, Arkados owns: (a) its Confidential Information,
(b) all Arkados Derivatives, and (c) the Arkados Products, and (d) all
intellectual property and other proprietary rights in and to the foregoing.

 

Part 5- FEES

 

5.1License Fee. Arkados will pay Exegin a one-time license fee of US$25,000 (the
“License Fee”) in immediately available funds for each 25,000 units to be
licensed, including ZigBee PRO with bridging along with SE1.x Authentication and
ECMQV library for Linux operating environment. The License Fee shall be payable
in five (5) equal instalments on the 1st of each month following the Effective
Date.

 

5.2Records. Arkados will keep true and accurate records and books of account in
relation to the Sales, and will preserve those records and books of account
pertaining to a particular financial year for at least 36 months after the end
of that financial year. Upon Exegin’s reasonable request, and solely for
purposes of determining whether Arkados is in compliance with the number of
units licensed stated in Section 5.1 above, Arkados will supply copies to Exegin
of the sales records, with only such information as is necessary to confirm such
compliance and all other information redacted, which Exegin shall treat as
Confidential Information of Arkados. If reasonably necessary to confirm such
compliance, Exegin, at its own expense, may cause its auditor to conduct an
audit of so much of Arkados’ records as is necessary to confirm such compliance
for any year or other period, provided however, that notice of any such audit
must be given at least thirty (30) days in advance in writing to Arkados and
shall not materially interrupt the conduct of Arkados’ business.

 

4

 

  

5.3Taxes. The parties shall cooperate to segregate the payment of fees into the
following: (i) those for nontaxable services and deliverables; and (ii) those
for which a VAT, GST, sales, use or other similar tax is to be paid or has
already been paid. In addition, each party shall reasonably cooperate with the
other to more accurately determine a party's tax liability and to minimize such
liability, to the extent legally permissible. Each party shall provide and make
available to the other any resale certificates, information regarding
out-of-state sales or use of equipment, materials or services, treaty
certification and any other exemption certificates or information requested by a
party. If obligated by the law of the jurisdiction in which Arkados is
headquartered, it may withhold taxes in connection with any payment made to
Exegin in connection with the good or services to be provided pursuant to this
Agreement.

 

5.4Interest. Arkados will pay simple interest on all overdue amounts at a rate
of 18% per year or the maximum rate permitted by law, whichever is less,
calculated from the date payment was due until the date payment of all overdue
amounts is made in full.

 

5.5Fees Payable Without Set-off or Deduction. Arkados will pay all amounts due
under this Agreement without any set-off, deduction or withholding whatsoever,
unless there is a requirement under law for tax purposes.

 

Part 6- OBLIGATIONS

 

6.1Cooperation. Arkados will cooperate with Exegin in a timely manner, as
required for Exegin to provide all services under this Agreement, and will give
Exegin all required information and access to the Arkados Products as and when
required by Exegin in connection with this Agreement.

 

6.2Exegin Marks. Arkados must not use any Exegin trademark, Exegin’s legal name
and reasonable contractions thereof, its logos and the specific names of its
products, without Exegin’s prior written permission.

 

6.3Confidentiality. Each party will (and will cause its employees and agents to)
keep the other party’s Confidential Information strictly confidential and not
disclose it to anyone unless the other party consents or unless the recipient
required by law or court order to do so. Each party will not use the other
party’s Confidential Information for any purpose other than to perform its
obligations or exercise its rights under this Agreement.

 

5

 

6.4Requests and Suggestions. Each party may make requests and suggestions
regarding changes or improvements to the Licensed Technology, or regarding ways
to brand, market or distribute the Licensed Technology ( “Feedback”). Giving
Feedback is optional. In the event that a party provides Feedback to the other
party without any prior notification of restriction or limitation on its use, it
will be deemed that such Feedback is without charge or claim of any kind
whatsoever to the party receiving and that the receiving party has full and
unlimited license to use or commercially exploit such Feedback in its sole
discretion.

 

Part 7- REPRESENTATIONS AND WARRANTIES

 

7.1Power and Capacity. Each party represents and warrants to the other, in
respect of itself, that:

 

(a)it has full power and capacity to enter into and be bound by this Agreement,
and to perform its obligations under this Agreement;

 

(b)this Agreement constitutes valid and binding obligations upon it, enforceable
in accordance with its terms; and

 

(c)the execution and performance by it of this Agreement and the activities
contemplated by it do not and will not, to its knowledge, contravene any
contractual restrictions or any existing applicable law or regulations binding
on it.

 

7.2Exegin’s Representations and Warranties. Exegin represents and warrants to
Arkados that:

 

(a)to its knowledge, Exegin has good, valid, legal title to the Licensed
Technology, free of encumbrances of any kind, and has not unlawfully copied,
misappropriated or infringed any patents, copyrights, trade secret rights or
other intellectual property rights of a third party in those jurisdictions
covered by the Bern Convention for the Protection of Literary and Artistic Works
in respect of the Licensed Technology;

 

(b)to its knowledge, the Licensed Technology does not contain any virus or any
other contaminant, including, but not limited to, codes, commands or
instructions that may be used to access, alter, delete, damage or disable the
Licensed Technology, other software, firmware, or hardware;

 

(c)the Licensed Technology does not contain any open source software, or any
third party software, except as set forth on the “Third Party and Open Source
Materials” as set forth on Exhibit “B” to this Agreement; and

 

(d)to its knowledge, it has all rights necessary to provide the Licensed
Technology to Arkados for the purposes of this Agreement.

 

(e)it will comply with all applicable laws, rules, and regulations related to
Arkados' rights and obligations under this Agreement and Exegin’s activities
with relation to this Agreement, and Exegin further covenants not to violate any
rights of third parties, be they in the nature of intellectual or other property
rights or otherwise, in any manner that would expose Arkados to claims by third
parties based upon the conduct of the Exegin.

 

6

 

 

 

7.3No Other Warranties of Exegin. The representations and warranties in Section
7.2 are the exclusive representations of Exegin and are instead of any and all
other warranties, representations or conditions (whether express, implied, oral
or written) with respect to the subject matter of this Agreement, including any
implied warranties or conditions of title, non-infringement, merchantability or
fitness or suitability for a particular purpose, PROVIDED HOWEVER, THAT THIS
DISCLAIMER SHALL NOT LIMIT IN ANY WAY ARKADOS’ ABILITY TO SEEK REPAIR OF ERRORS
THAT PREVENT THE COMMERCIALLY REASONABLE OPERATION OF THE SOFTWARE IN ACCORDANCE
WITH ITS FUNCTIONAL SPECIFICATIONS.. Exegin disclaims and Arkados waives all
other such warranties, representations and conditions. Certain jurisdictions do
not permit such exclusion of warranties, so this disclaimer may not apply to
Arkados. To the extent permitted by those jurisdictions, all warranties
respecting the Licensed Products, if any, are limited to the Warranty Period.

 

Part 8- MAINTENANCE AND OTHER SERVICES

 

8.1Maintenance Services.

 

(a)HELP DESK

 

Exegin will provide Arkados with technical assistance for the Licensed
Technology by email at any time or by telephone between 9:00 a.m. and 5:00 p.m.
Pacific Time on business days observed in the Province of British Columbia,
Canada.

 

(b)ERROR CORRECTION

 

(i)Reporting. Errors or other defects in the Licensed Technology Materials can
be reported by email at any time or by telephone between 9:00 a.m. and 5:00 p.m.
Pacific Time on business days observed in the Province of British Columbia,
Canada.

 

(ii)Acknowledgement. Exegin will acknowledge each defect report within one
business day of receipt by providing Customer with a defect ticket number and a
request for additional information, if needed.

 

(iii)Classification. Within two (2) business days of receiving a defect report,
Exegin will classify the defect’s severity level (as either urgent, high,
medium, low, or comment) and assign resources to correct the defect.

 

High - Defect results in severely impaired functionality. A work around may
exist but its use is unsatisfactory. In general, you would not release the
product with such a defect. Examples: with certain steps, we may generate a
Windows error/message that you can click Ok on and continue with whatever you
were doing with no harmful effects.

 

7

 

  

Medium - Defect causes failure of non-critical aspects of the system. There is a
reasonably satisfactory work around. The product may be released if the defect
is documented, but the existence of the defect may cause customer
dissatisfaction. Example: a non-Client Financial Report is not recognizing an
option correctly, but if a filter is set, the report can be generated with the
proper output.

 

Low - Defect of minor significance. A work around exists or, if not, the
impairment is slight. Generally, the product could be released and most
customers would be unaware of the defect's existence or only slightly
dissatisfied. Example: A button or button set is slightly off center on a data
screen, or the problem is purely cosmetic and not easily recognizable.

 

Comment - Enhancement request or design issue. These should probably be coded as
Suggestions or brought to the Design Team by the originating person’s DT
representative; These will have to be covered under optional engineering
services along with business development.

 

(iv)Resolution. Exegin shall use commercially reasonable efforts to correct each
reported defect within the following time frames:

High: Within five business days of classification

Medium: Within ten business days of classification

Low: Before the next scheduled release

Comment: At Exegin’s discretion

 

(c)MAINTENANCE

 

Exegin shall:

 

(i)deliver to Licensee, within fourteen (14) days after a material change is
made to any of the Licensed Technology, a copy of such change; and

 

(ii)deliver to Licensee, within fourteen (14) days after the completion of any
planned enhancement to Licensed Technology, a copy of such enhancement; and

 

(iii)notify Licensee forthwith each time a material enhancement is made to
Licensed Technology and provide a list of changed source files.

 

In addition, Exegin shall deliver to Licensee a maintenance release of the
Licensed Technology at least once every six (6) months during the period covered
by Section 8.2.

 

8.2.Maintenance Fees. Arkados will pay Exegin US$5,000 per year, in advance, for
each year of Maintenance Services. The first payment will be made upon execution
of this Agreement. The second payment will be made on the one-year anniversary
of the Effective Date. The first two payments are mandatory and shall constitute
payment in full for the Maintenance Services. All subsequent payments are at the
option of Arkados, however, all Maintenance Services will terminate immediately
if subsequent payments are not made by the anniversary of the Effective Date.

 

8

 

  

8.3Fees for Other Services. For a period of six (6) months from the Effective
Date, Exegin will provide professional services as requested from time to time
by Arkados in writing. Including but not limited to assistance with ports to
other processors, MAC drivers for other radios and similar connectivity or
accessibility not listed in Exhibit B hereto, at a rate of US$125.00 per hour on
a time and materials basis. After the expiration of the six (6) month period,
unless otherwise agreed in writing by the parties, Arkados will pay Exegin at
Exegin’s then current hourly rates for such services.

 

8.4Expenses. Provided same are preapproved in writing by Arkados, Arkados will
reimburse Exegin for all travel costs incurred in connection with the services
performed under this Agreement, and all related expenses.

 

8.5Payment. Arkados will pay all amounts under sections 8.2, 8.3 and 8.4 within
30 days after being invoiced for them.

 

8.6Termination.

 

(a)Either party may terminate this Agreement with respect to this Part 8:

 

(i)if the other party materially defaults in the performance or observance of
any of its obligations and fails to remedy the default within 30 days after
receiving a written demand to do so, provided that such demand is sufficiently
detailed as to permit the other party to formulate a reasonable remedy; or

 

(ii)if the other party becomes insolvent or bankrupt or makes an assignment for
the benefit of creditors, or if a receiver or trustee in bankruptcy is appointed
for it, or if any proceeding in bankruptcy, receivership, or liquidation is
instituted against it and is not dismissed within 30 days following commencement
thereof.

 

(b)When any party has the option to terminate, it may exercise that option by
giving the other party written notice of termination, which will be effective
upon receipt.

 

(c) FOR THE AVOIDANCE OF DOUBT, The termination or expiration of this Agreement
for any reason shall not LIMIT, DIMINISH, AMEND OR affect, in any way
whatsoever, the license to the Licensed Technology or any sublicense thereof BY
ARKADOS.

 

8.7Upon Expiration or Termination. Upon expiration or termination of this
Agreement for any reason:

 

9

 

  

(a)each party will return all Confidential Information of the other party in its
possession or control, except that Arkados may retain such information to the
extent required for Arkados to meet its support, maintenance and warranty
obligations to its existing customers;

 

(b)Arkados will pay to Exegin all amounts its owes to Exegin; and

 

(c)Notwithstanding anything to the contrary, only such rights and obligations of
the parties under Part 3, Part 4, Section 5.2, Section 5.3, Section 5.4 Section
5.5, Section 6.3, Section 6.4, Section 8.6(c), Part 9, and Part 10 will survive
and continue after termination or expiration of this Agreement.

 

Part 9- LIABILITY

 

9.1Indirect Damages. WITH THE EXCEPTION OF LIABILITY FOR INFRINGEMENT UPON THIRD
PARTY’S INTELLECTUAL PROPERTY, IN NO EVENT WILL EITHER PARTY BE LIABLE FOR ANY
INDIRECT, INCIDENTAL, SPECIAL, PUNITIVE OR CONSEQUENTIAL DAMAGES ARISING OUT OF
OR IN CONNECTION WITH THIS AGREEMENT OR THE EXEGIN TECHNOLOGY.

 

9.2Total Liability. EXEGIN’S TOTAL LIABIITY FOR ITS INDEMNIFICATION OBLIGATION
UNDER THIS AGREEMENT SHALL NOT EXCEED, IN THE AGGREGATE, US$2 MILLION. WITH THE
EXCEPTION OF LIABILITY FOR FEES OWED PURSUANT TO SECTION 5.1 OR PART 8 OF THIS
AGREEMENT, ARKADOS’ TOTAL LIABILITY UNDER THIS AGREEMENT FOR DAMAGES (INCLUDING
DIRECT DAMAGES) WILL NOT EXCEED THE LICENSE FEES PAID BY ARKADOS TO EXEGIN UNDER
SECTION 5.1.

 

9.3Indemnification by Exegin. Exegin will defend, indemnify and hold Arkados
harmless from and against all claims, fines, taxes, damages, expenses and costs
(including reasonable lawyers’ fees) incurred by Arkados or its officers,
directors, shareholders, employees and representatives in connection with a
claim for infringement by Exegin of any third party intellectual property or
that any of Exegin’s representations or warranties under this Agreement are
untrue, provided that:

 

(a)Arkados gives Exegin prompt written notice of the claims and, reasonable
assistance and access to information to defend them, provided however, that
under no circumstances may Exegin settle any claim that includes an admission of
liability on the part of Arkados without the explicit prior written consent of
Arkados;

 

(b)Arkados does not negotiate, settle or compromise any of the claims without
Exegin’s prior written consent; and

 

(c)the claims are not related in whole or part to:

 

10

 

  

(i)use of an altered version of any of the Licensed Technology, which alteration
was by Arkados, unless the claim would have arisen even in the absence of the
alterations;

 

(ii)use of a non-current version of any of the Licensed Technology, provided
that Exegin made a current version available to Arkados which eliminates the
claim and Exegin has so notified Arkados;

 

(iii)use of any of the Licensed Technology in combination with any other
software or materials, unless the claim would have arisen even in the absence of
such combination;

 

(iv)Exegin’s having complied with Arkados’ written instructions or
specifications; or

 

(v)Arkados’ breach of any obligation in this Agreement.

 

9.4Indemnification by Arkados. Arkados will indemnify and hold Exegin harmless
from and against all claims, fines, taxes, damages, expenses, costs (including
reasonable lawyers’ fees) incurred by Exegin or its officers, directors,
shareholders, employees and representatives for any reason relating directly or
indirectly to the Arkados Products, but only to the extent that the claims were
not caused by Exegin’s breach of any obligation in this Agreement.

 

Part 10- GENERAL

 

10.1Communication. All communications required or permitted by this Agreement to
be made by either party to the other will be made in writing and be delivered by
hand, registered mail at the addresses and numbers set-out above, or to such
other addresses of which a party gives the other notice from time to time. Proof
of delivery in that manner will constitute proof of receipt.

 

10.2Law. This Agreement will be interpreted, construed, and enforced in all
respects in accordance with the substantive law of the State of California
without reference to its choice of laws principles, and excluding the provisions
of the U.N. Convention on Contracts for the International Sale of Goods.

 

10.3Dispute Resolution. It is the strict intention of the parties that all
disputes be resolved amicably. In the event of a dispute, the parties first
shall work cooperatively and in good faith to resolve same through its
respective Chief Executive Officer. If the parties cannot resolve the dispute
within fifteen (15) business days, the parties shall resort to commercial
arbitration before a panel of three (3) arbitrators, with one (1) arbitrator
chosen by each party and the third chosen by the parties’ selected arbitrators.
Such arbitration shall be conducted pursuant to the rules provided by the
American Arbitration Association. Nothing in this Section prohibits a party from
applying to court of competent jurisdiction for injunctive or other equitable
relief.

 

11

 

 

 

10.4Force Majeure. Neither party will be responsible for any failure to perform
its obligations hereunder to the extent caused by events beyond the
non-performing party’s reasonable control, including acts of God, war, riot,
embargoes, acts of government including civil or military authorities, export
controls, catastrophe, fire, floods, accidents, strikes, shortages of
transportation, facilities, fuel, energy, labour or material acts of public
enemy, but not including the financial status of the non-performing party.

 

10.5Relationship. The parties are independent contractors. Neither party will
hold itself out as the agent or partner of the other party.

 

10.6Currency. Unless otherwise stated, all references in this Agreement to
payments and monetary amounts mean lawful currency of the United States of
America.

 

10.7Assignment. Neither party will assign or transfer, in whole or in part, its
interest in this Agreement without the prior written consent of the other party,
which will not be unreasonably withheld, conditioned, or delayed, except that
either party may assign its rights and obligations hereunder without prior
consent in connection with a merger, acquisition or sale of substantially all of
its assets.

 

10.8Enurement. This Agreement enures to the benefit of and is binding upon the
parties and their respective successors and permitted assigns.

 

10.9Severability. The invalidity of any provision of this Agreement will not
affect the validity of any other provision.

 

10.10Entire Agreement. This Agreement is the entire agreement, and supersedes
all previous understandings, agreements and representations between the parties,
written or oral regarding the subject matter contained herein, and may be
amended only by a written document signed by both parties.

 

10.11Waiver. The failure of either party to enforce at any time for any period
any provision hereof will not be construed to be a waiver of such provision or
of the right of such party thereafter to enforce each such provision, nor shall
any single or partial exercise of any right or remedy hereunder preclude any
other or further exercise thereof or the exercise of any other right or remedy.

 

10.12Anti-Corruption. Neither party shall perform any actions that are
prohibited by local and other anti-corruption laws (including the U.S. Foreign
Corrupt Practices Act, collectively “Anti-Corruption Laws”) that may be
applicable to one or both parties to this Agreement. Without limiting the
foregoing, neither party shall make any payments, or offer or transfer anything
of value, to any government official or government employee, to any political
party official or candidate for political office or to any other third party
related to the transaction in a manner that would violate Anti-Corruption Laws.

 

10.13Further Assurances. Each party shall execute any instruments reasonably
believed by the other to be necessary to fully implement the provisions of this
Agreement.

 

12

 

  

10.14Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original and when taken together shall
constitute one and the same document. Facsimile or other electronic reproduction
of signatures shall be deemed originals.

 

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK
SIGNATURE PAGE TO FOLLOW]

 

13

 

  

TO EVIDENCE THEIR AGREEMENT each of the parties has executed this Agreement as
of the Effective Date.

  

EXEGIN TECHNOLOGIES LIMITED   ARKADOS, INC.           By: /Leslie Mulder/   By:
/Terrence DeFranco/   Authorized Signatory     Authorized Signatory       Name
(printed): Leslie Mulder   Name (printed): Terrence DeFranco           Its:
President         Its: CEO   Title of Authorized Signatory     Title of
Authorized Signatory

  

14

